MULLIGAN, Circuit Judge,
dissenting:
The majority concedes that its holding is without precedent. The appellant successfully established employment discrimination on the basis of race and color in violation of the New York State Human Rights Law in state agency administrative proceedings where she was provided legal counsel in support of her complaint. She is now permitted to recover attorney’s fees for additional legal counsel whom she privately retained for those proceedings. The fee recovery is permitted in a federal action where the only issue presented to the district court is the propriety of an award of such fees.1 Remarkably, the decision is in part justified by the majority on the ground that it will discourage needless litigation. I respectfully dissent.
Title VII mandated that the initial complaint made by Ms. Carey to the Equal Employment Opportunity Commission (EEOC) be referred to the New York State Division of Human Rights (the Division). 42 U.S.C. § 2000e-5(c). I agree with the majority that the clear congressional purpose underlying that mandatory referral was to utilize existing state and local equal opportunity agencies in order to settle such disputes at the state level before involving the federal courts. Alexander v. Gardner-Denver Co., 415 U.S. 36, 44, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974); Love v. Pullman Co., 404 U.S. 522, 526, 92 S.Ct. 616, 30 L.Ed.2d 679 (1972). In this case the Division investigated the charge of the complainant, made a finding and determination of probable cause and conducted a public hearing. Carey was successful on the merits, winning an award of compensatory damages based on back pay as well as an order directing that she be employed. The employer appealed to the State Human Rights Appeal Board which sustained the order of the agency. The Appellate Division affirmed and the New York Court of Appeals refused leave to appeal as set forth in the majority opinion. We note that the discrimination found by the agency and sustained by the courts of New York was a violation of the New York State Human Rights Law. N.Y.Executive Law, Article 15 (McKinney’s 1972).
*1261It seems to me to be fundamental that remuneration of private counsel successful in state agency and state judicial proceedings in vindicating rights under state law should be determined by the law of the state which established the substantive right, created the agency, and provided for judicial review. The State of New York has hardly been indifferent to the evil of racial discrimination in employment. Its relevant remedial procedures predated Title VII by nearly 20 years and are derived from legal antecedents enacted as early as 1909. See N.Y.Executive Law (Human Rights Law) § 297, historical note at 305-06 (McKinney’s 1972). It is true that the State of New York has made no statutory provision for recovery of private counsel fees in these cases and it is not disputed that no such award is judicially sanctioned in that State. State Division of Human Rights v. Gorton, 32 A.D.2d 933, 302 N.Y.S.2d 966 (2d Dep’t 1969). Nevertheless, New York has devised a procedure to satisfy the complainant’s need for counsel in an employment discrimination action. Section 297(4)(a) of the Human Rights Law provides in pertinent part:
The case in support of the complaint shall be presented by one of the attorneys or agents of the division and, at the option of the complainant, by his attorney. With the consent of the division, the case in support of the complainant may be presented solely by his attorney.
The complainant here was without funds to pay for counsel and retained the services of attorneys employed by the N.A.A.C.P. Special Contribution Fund, Inc. There is nothing in the record before us to indicate any request by these attorneys to present the case solely on behalf of the complainant with the consent of the Division as permitted by the last sentence quoted in section 297(4)(a). The record establishes that the Division assigned an investigator to look into the charges. The Division subsequently found that jurisdiction existed and that there was probable cause to believe that the employer had engaged in an unlawful discriminatory practice in violation of the Human Rights Law. At the ensuing public hearing the complainant was represented by her privately retained attorney and the Division by one of its counsel.2 On the appeal the complainant was again privately represented and again the Division provided counsel who argued and submitted a brief on Carey’s behalf. In all subsequent state legal proceedings this dual representation continued. There is not the slightest hint in the record that at any point the interest of the Division in successful prosecution of the complaint diverged from Carey’s interests as complainant. On these facts I believe Judge Werker properly denied an award of counsel fees to the appellant.
I continue to adhere to the view I expressed in Mid-Hudson Legal Services, Inc. v. G. & U. Corp., 578 F.2d 34, 37 (2d Cir. 1978), that attorneys who are acting as “private attorneys general” in the civil rights field should receive reasonable compensation for their services. In that case we were construing the Civil Rights Attorney’s Fee Awards Act of 1976, 42 U.S.C. § 1988, which explicitly authorizes the district court in its discretion to award reasonable attorney’s fees as part of the cost of bringing an action to enforce any of several civil rights statutes. See 578 F.2d at 36 & n. 1. The action there was commenced in the federal court and the fees to be awarded involved services performed in a federal tribunal. Here the only federal court procedure involved is the instant action. This suit raises only the issue of counsel fees to be awarded for state administrative and judicial proceedings which granted the complainant the full relief requested and which made no provision for compensation for private counsel, presumably because the governing statutory scheme provided state counsel at no expense. Thus, I cannot sensibly characterize these private counsel as private attorneys *1262general whose efforts must be subsidized by defendants in order to encourage plaintiffs injured by racial discrimination to seek legal relief. Compare, e. g., Newman v. Piggie Park Enterprises, Inc., 390 U.S. 400, 401-02, 88 S.Ct. 964,19 L.Ed.2d 1263 (1968).
Title VII does provide that:
In any action or proceeding under this subchapter the court, in its discretion, may allow the prevailing party . a reasonable attorney’s fee as part of the costs .
42 U.S.C. § 2000e-5(k). The complainant here, however, prevailed not in a Title VII proceeding within the federal remedial framework, but rather in a state agency proceeding which provides agency counsel at no expense to the complainant and makes no provision for the compensation of private counsel. Since Congress insisted in Title VII that existing state agency procedures be utilized and New York had followed its procedure long before enactment of the federal scheme, I cannot find in the language or legislative history of Title VII any intent to permit the federal courts to be utilized in connection with such state proceedings merely as a fee dispensing agency. Such a course only promotes the federal litigation which Congress intended to bypass. Had the Congress intended this unusual result — the awarding by federal courts of attorney’s fees not incurred in the federal framework — it could and surely would have explicitly so provided.
The majority argues that the need to retain private counsel at the state level is “real.” However, the proper response to that need is a matter for the state legislature to determine, not the federal courts. Moreover, whatever the need for private counsel may be in certain situations, none of the alleged inadequacies in the state approach noted by the majority are present in this case. The majority notes that in the investigative stage no Division attorney is assigned to represent a private employee. However, a Division investigator was assigned here and a finding of probable cause was made. There was no suggestion by Carey of any inadequacy in the Division’s handling of the investigation. As able private counsel admits in his affidavit of services, “the fact pattern herein was concededly simpler than many of those matters which I otherwise undertake and handle.” Indeed, no claim is made in that affidavit for time expended by private counsel in making any investigation.
At the appellate level before the Human Rights Appeal Board and the state courts, the majority finds that a Division attorney, “if one' appears,” acts as an “advocate of the decision rendered” by the Division or the Appeal Board “which may have denied the employee’s claim or granted less relief than the complainant sought.” Majority opinion at 1258. But the Division attorney in this case did appear at all these stages and the Division did award the complainant all the relief sought.3 The nebulous distinction made between representation of the complaint and representation of the complainant4 is non-existent here since the interests of the Division and of Carey remained identical throughout the state proceedings once the finding of probable cause was made.5 The New York State Human *1263Rights Appeal Board was a respondent in the New York State court proceedings and since its findings and determination coincided precisely with those sought by the complainant, no need for private counsel has been demonstrated.6
The majority also argues that the denial of awards of attorney’s fees in state proceedings may encourage needless federal litigation under Title VII. This claim is not persuasive. The majority decision is the first ever to sanction as award by a federal court for attorney’s fees earned in a state action. It obviously can only promote litigation in the federal courts, where district judges are already inundated with calendars of increasing weight and complexity.7 To require these district courts to fix counsel fees in state actions when the burden of representation has been shared by counsel provided by the state at no cost to the complainant is particularly onerous.8
The position of the majority is ostensibly bolstered by two considerations which are not convincing. First, we are told that if a party knew he could recover attorney’s fees once he got to a federal proceeding but could recover none if he prevailed at the state administrative level, there would be a precipitate rush to the federal forum. However, the Civil Rights Law of 1964, as we have seen mandates recourse to the state agency. 42 U.S.C. § 2000e-5(c). The fact that state law has no provision for awarding fees for private counsel in such an action is no ground for circumventing the statutory deferral to the state agency before pursuing a federal remedy. Appellant here has in fact argued at length in her brief that attempts to gain premature access to the federal courts have not been looked upon with favor. In analogous situations where the state action has not yet been resolved the district court has placed the Title VII complaint on the suspended calendar pending resolution of the state proceeding. See Shudtz v. Dean Witter & Co., Inc., 418 F.Supp. 14, 18-19 (S.D.N.Y. 1976). Cf. Rios v. Enterprise Association Steamfitters Local No. 638, 326 F.Supp. 198, 203-04 (S.D.N.Y.1971).
The majority suggests, however, that a complainant might be reluctant to present a case fully before a state agency “for fear that success at that level would deprive her of an attorney’s fee award.” This tactic, observes the majority, would deprive the federal courts of the benefit of a complete record when reviewing the case. I submit that this is not realistic. The person who is the victim of job discrimination because of *1264race or color and is concerned enough to file a complaint with a state agency is not likely to jeopardize the vindication of basic civil rights by failing to present a complete case at that level. Moreover, the complainant in New York is represented, as we have indicated, by state counsel who are fully experienced in the field. If further private counsel is retained it would obviously be unprofessional and unethical to provide less than full service at the administrative level because success at that level might foreclose an award of fees by a federal court. Attorneys who have specialized in the civil rights field are zealous and dedicated. Their performance will not be affected by this decision one way or the other.
For these reasons I would affirm the dismissal of the complaint.

. The majority speaks of this as an action to recover attorney’s fees “at the state administrative level.” However, the affidavit of counsel seeks 16 hours ($1600) for appearances in the appellate courts of New York. Of the total of 82 hours expended counsel seeks recompense for some 22 hours for the preparation of memoranda and affidavits in support of the application for attorney’s fees.


. The Division attorney admittedly was not active in assisting the presentation of Carey’s case at this stage of the proceeding. This occurred, however, because of Carey’s voluntary decision to retain independent counsel to handle that presentation. See 9 N.Y.C.R.R. § 465.-11.


. The initial complaint sought relief not only against the Gaslight Club but its manager and assistant manager as well. Since the assistant manager did recommend Carey for the position of cocktail waitress, the Division found no violation of law on his part. However, complainant did not appeal that determination and makes no claim now that relief should be granted as to him.


. Whether the language of section 297(4)(a) actually supports this dichotomy between the Division’s prosecution of the complaint and a private counsel’s presentation on behalf of the complainant seems at least open to some question. For example, the section states: “With the consent of the division the case in support of the complainant may be presented solely by his attorney.” This sentence can be read to imply that absent such consent the statute anticipates joint representation on the complainant’s behalf by the Division as well as private counsel. I do not believe it necessary, however, to quibble with the construction of the statute suggested by the Division and accepted by the majority.


. The continuing solicitude of the Division for the complainant is demonstrated by its filing of an amicus brief in this court for the purpose of *1263explaining the pertinent New York law. While this agency, like other state and federal agencies, may well be undermanned, the appropriate remedy for such a problem is state legislative action rather than an unprecedented decision which permits private representation to be determined by the federal courts even absent a showing of need for such representation in a particular case.


. The majority argues in footnote 9 that the absence of a Division attorney at the initial hearing establishes the need for the retention of private counsel. However, it was that voluntary retention that created the absence which is now relied upon to establish inadequate state representation. See note 2, supra. The amicus brief here points out that a Division attorney does appear at the hearing “if the complainant has not retained private counsel; if the complainant has retained private counsel the Division attorney appears at the Division’s option to protect the public interest.”


. The amicus brief submitted by the Division states that in 1977 it was forced to reassess and restructure the allocation of Division attorneys. This step was necessary because of severe case backlogs resulting from a doubling and redoubling of the Division caseload since 1970. In view of the majority’s holding it cannot be gainsaid that a large percentage of these proliferating state actions will now be followed by suits initiated in federal district courts simply to recover attorney’s fees unobtainable in the state proceeding.


. The majority claims to find support for its position in cases such as Fischer v. Adams, 572 F.2d 406 (1st Cir. 1978), Parker v. Califano, 182 U.S.App.D.C. 322, 561 F.2d 340 (1977) and Foster v. Boorstin, 182 U.S.App.D.C. 342, 561 F.2d 340 (1977). See majority opinion at 1257-1258. But in those cases, as even the majority acknowledges, a federal court was reviewing federal agency action and adjudicating alleged violations of federal law. Moreover, unlike the State of New York, the federal agency did not ensure the assistance of counsel to complainants in proceedings before it. Therefore, the majority’s reliance on these cases is misplaced.